DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present office action is in response to an application filed on September 14, 2020, wherein claims 1, 3-4, 6,8-9, 11,13-14, 16 and 18-19 are pending and ready for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2020 has been entered.
 

Response to Arguments
Applicant’s arguments filed 09/14/2020 with respect to claims 1, 3-4, 6, 8-9, 11, 13-14, 16 and 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
.
Claims 1, 3-4, 6, 8-9,11,13-14, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Austin et al. (US 2011/0286437 A1), hereinafter, “Austin”, in view of Jung et al (US 2014/0235271 A1), hereinafter, “Jung”, further in view Miyabayashi et al (US 8,792,825 B2), hereinafter, “Miyabayashi”.
	Clams 1 and 11, Austin teaches: A data communication method of a terminal and a terminal device of a mobile communication system (Austin: fig 4, para [0059]), the method comprising: a transceiver configured to transmit and receive at least one signal (Austin: para [0009], where, “A Wi-Fi transceiver on a mobile device is activated when certain conditions are met. These conditions include, for instance, a particular time of day, an assessment that the mobile device is in a particular location, a radiofrequency (RF) fingerprint of the cell site serving the mobile device, etc. When these conditions are satisfied, the location of the mobile device is correlated with a database of known locations in which a one or more Wi-Fi access points are determined to exist. The Wi-Fi transceiver on the mobile device is activated and commanded to connect to a particular Wi-Fi access point”); and 
	a controller configured to: of a mobile communication system (Austin: para [0037] and para [0058], where, “A radio network controller (not shown) can be part of the Radio Access Network (RAN) encompassing towers 430, 431, and 432. The RNC can be distributed among the set of towers 430, 431, 432 or associated base station/NodeB equipment”), the method comprising: 
	receiving, from one of a base station or a user input, a scan request for at least one nearby wireless local area network (WLAN) access point (AP) (Austin: fig 6-10, where, “FIG. 6 shows a normal scan and “prompting mode” (equivalent to “scan request”) of a mobile device,”, para [0063], where, “If the Smart WiFi mode is enabled, the Smart Wifi Mode is activated and begins in FIG. 8 at Point 1. If the Smart WiFi mode is not enabled, the default mode, the mobile device enters a sleep mode S661. The sleep mode is programmable, by a user or an operator via, for instance, a settings area of a user interface, and includes the option to set a default sleep time. At the end of the prescribed period of time, the mobile device activates a WiFi transceiver on the mobile device and scans for available networks, or access points S662”); 
scanning for one or more WLAN APs in proximity to the terminal to determine a first WLAN AP list including the one or more WLAN APs in proximity to the terminal (Austin: fig 6-10, para [0063], where, “the mobile device activates a WiFi transceiver on the mobile device and scans for available networks, or access points S662. The available access points are captured in a list. With the available access points listed, the mobile device determines whether any of the available access points match a list of access points for the service provider of the mobile device S663”);
 	transmitting, to a base station, a first message including first information related to a location of the terminal within a coverage of the base station (Austin: fig 2-4, para [0055], where, “Mobile device 201 reports (equivalent to “first message”) a location as described above to server 241 via tower 230”) and second information related to the first WLAN AP list, in response to the scan request (Austin: fig 4, para [0059], where, “Alternatively, the correlation occurs on the network, with mobile device 401 transmitting the RF signature to a server on the network and receiving a list of access points to connect to”);
	wherein the first information includes a first received signal strength of a signal received by the terminal from the base station (Austin: fig 4, para [0059] “An RF fingerprint is measured by mobile device 401 by tuning into each signal 430a, 431a, and 432a available in sector 435. A signal strength, a timing, and a certain amount of noise with the signal, such as SNIR, is measured”) and second received signal strengths of signals received by the terminal from neighbor base stations (Austin: fig 6-10, para [0063], where, “If network assist is enabled, the mobile device sends the list of detected access points to a server on the network S667. This may include the MAC address of each of the access points, as well as a signal strength, and other attributes”);
	receiving, a second message, being broadcasted by the base station, including a second WLAN AP list corresponding to the terminal and information on a received signal strength of a signal transmitted by the base station (Austin: fig 2, para [0056], where, “Cellular broadcasts received from tower 230 can further assist a selection of access points 221, 223. Broadcasted information includes a listing of available “Wi-Fi access points” (equivalent to “second WLAN AP list”), and mobile device 201 can pick the nearest access point based upon a determination of its own location, as well as a performance grade of the access points”), which is measured by each of other terminals located within the coverage (Austin: fig 2, para [0056], where, “Wi-Fi transceiver is activated according to a determination of available access point in the corresponding known location. Further, RF signatures can be modified and appended to, based on other users' experiences with that particular location”), the second WLAN AP list being updated by the base station based on the first WLAN AP list, the location of the terminal within the coverage, and AP related information transmitted from the other terminals located within the coverage (Austin: fig 8 and fig 9, para [0065], where, “In SSIDcom mode, the mobile device updates a temporary access point list with an existing access point list plus the preferred/highest-ranked access point to connect to as ranked by the server (the SSIDcom)”, see further para [0066]); and 
-	wherein the AP related information includes signal strengths of one or more WLAN APs received by the other terminals within the coverage (Austin: fig 2-4, para [0059], where, the message includes signal strength and location information which received other user/terminal); and
	Austin does not explicitly teach: wherein the location of the terminal within the coverage is determined by the base station based on the first received signal strength and the second received signal strengths, 
	However, Jung in the same field of endeavor teaches: wherein the location of the terminal within the coverage is determined by the base station based on the first received signal strength and the second received signal strengths (Jung: para [0232], where, “The downlink positioning method, also called Observed Time Difference of Arrival (OTDOA), is based on the timing measured on downlink signals received by the user equipment from a plurality of eNBs. The user equipment measures the timing of signals received using assistance data received from a positioning server. The measurement results are used to determine the user equipment's location as compared with neighbor eNBs”);
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of Austin combining into the teaching of Jung, for the advantage of enabling the optimization between reducing the user equipment's power consumption and reporting location information that is critical for operating a network (Jung: para [0008]);
	neither Austin nor Jung explicitly teach, however, Miyabayashi teach: scanning, if the second WLAN AP list includes at least one WLAN AP, for WLAN APs based on the second WLAN AP list (Miyabayashi: fig 12, step S335, col 9, lines 25-39, Re-Scan for matching AP, lines 45-58);
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of Miyabayashi combining into the teaching of Austin and Jung, for the advantage of increasing the accuracy of the positional limitations of terminals without having to introduce complex mechanism and perform vicinity determination with high accuracy (Miyabayashi: para [0131]);
	Regarding claims 3,8,13 and 18, Austin modified by Jung further modified by Miyabayashi further teaches: The method of claim 1, wherein the first message further includes at least one of a signal strength received from the one or more identified WLAN AP (Austin: fig 4, para [0059]) and a bandwidth used by the one or more identified WLAN AP (Austin: para [0036]).
	Regarding claims 4,9,14 and 19, Austin modified by Jung further modified by Miyabayashi further teaches: The method of claim 1, further comprising skipping, if the second WLAN AP list includes no WLAN AP, the scanning for the WLAN AP (Austin: fig 8-9, in step S874, detected empty AP list, para [0065], where, “The mobile device then proceeds Point 11, where the device enters activate WiFi and scan mode seen in FIG. 9. If there has not been a command to activate, the mobile device determines whether the access point list is empty S874. Since in this mode the mobile device intelligently chooses WiFi access points from a list of access points, if the access point list is empty, the mobile device proceeds to prompt the user to input an access point S875”).
A data communication method of a base station and base station of a mobile communication system (Austin: fig 4, para [0059]), the method comprising: a transceiver configured to transmit and receive at least one signal (Austin: para [0009], where, “A Wi-Fi transceiver on a mobile device is activated when certain conditions are met. These conditions include, for instance, a particular time of day, an assessment that the mobile device is in a particular location, a radiofrequency (RF) fingerprint of the cell site serving the mobile device, etc. When these conditions are satisfied, the location of the mobile device is correlated with a database of known locations in which a one or more Wi-Fi access points are determined to exist. The Wi-Fi transceiver on the mobile device is activated and commanded to connect to a particular Wi-Fi access point”); and 
	a controller configured to: of a mobile communication system (Austin: para [0037] and para [0058], where, “A radio network controller (not shown) can be part of the Radio Access Network (RAN) encompassing towers 430, 431, and 432. The RNC can be distributed among the set of towers 430, 431, 432 or associated base station/NodeB equipment”), the method comprising: 
	receiving, from one of a base station or a user input, a scan request for at least one nearby wireless local area network (WLAN) access point (AP) (Austin: fig 6-10, where, “FIG. 6 shows a normal scan and “prompting mode” (equivalent to “scan request”) of a mobile device,”, para [0063], where, “If the Smart WiFi mode is enabled, the Smart Wifi Mode is activated and begins in FIG. 8 at Point 1. If the Smart WiFi mode is not enabled, the default mode, the mobile device enters a sleep mode S661. The sleep mode is programmable, by a user or an operator via, for instance, a settings area of a user interface, and includes the option to set a default sleep time. At the end of the prescribed period of time, the mobile device activates a WiFi transceiver on the mobile device and scans for available networks, or access points S662”); 
	scanning for one or more WLAN APs in proximity to the terminal to determine a first WLAN AP list including the one or more WLAN APs in proximity to the terminal (Austin: fig 6-10, para [0063], where, “the mobile device activates a WiFi transceiver on the mobile device and scans for available networks, or access points S662. The available access points are captured in a list. With the available access points listed, the mobile device determines whether any of the available access points match a list of access points for the service provider of the mobile device S663”);
 	transmitting, to a base station, a first message including first information related to a location of the terminal within a coverage of the base station (Austin: fig 2-4, para [0055], where, “Mobile device 201 reports (equivalent to “first message”) a location as described above to server 241 via tower 230”) and second information related to the first WLAN AP list, in response to the scan request (Austin: fig 4, para [0059], where, “Alternatively, the correlation occurs on the network, with mobile device 401 transmitting the RF signature to a server on the network and receiving a list of access points to connect to”);
	wherein the first information includes a first received signal strength of a signal received by the terminal from the base station (Austin: fig 4, para [0059] “An RF fingerprint is measured by mobile device 401 by tuning into each signal 430a, 431a, and 432a available in sector 435. A signal strength, a timing, and a certain amount of noise with the signal, such as SNIR, is measured”) and second received signal strengths of signals received by the terminal from neighbor base stations (Austin: fig 6-10, para [0063], where, “If network assist is enabled, the mobile device sends the list of detected access points to a server on the network S667. This may include the MAC address of each of the access points, as well as a signal strength, and other attributes”);
	receiving, a second message, being broadcasted by the base station, including a second WLAN AP list corresponding to the terminal and information on a received signal strength of a signal transmitted by the base station (Austin: fig 2, para [0056], where, “Cellular broadcasts received from tower 230 can further assist a selection of access points 221, 223. Broadcasted information includes a listing of available “Wi-Fi access points” (equivalent to “second WLAN AP list”), and mobile device 201 can pick the nearest access point based upon a determination of its own location, as well as a performance grade of the access points”), which is measured by each of other terminals located within the coverage (Austin: fig 2, para [0056], where, “Wi-Fi transceiver is activated according to a determination of available access point in the corresponding known location. Further, RF signatures can be modified and appended to, based on other users' experiences with that particular location”), the second WLAN AP list being updated by the base station based on the first WLAN AP list, the location of the terminal within the coverage, and AP related information transmitted from the other terminals located within the coverage (Austin: fig 8 and fig 9, para [0065], where, “In SSIDcom mode, the mobile device updates a temporary access point list with an existing access point list plus the preferred/highest-ranked access point to connect to as ranked by the server (the SSIDcom)”, see further para [0066]); and 
-	wherein the AP related information includes signal strengths of one or more WLAN APs received by the other terminals within the coverage (Austin: fig 2-4, para [0059], where, the message includes signal strength and location information which received other user/terminal); and
	Austin does not explicitly teach: wherein the location of the terminal within the coverage is determined by the base station based on the first received signal strength and the second received signal strengths, 
	However, Jung in the same field of endeavor teaches: wherein the location of the terminal within the coverage is determined by the base station based on the first received signal strength and the second received signal strengths (Jung: para [0232], where, “The downlink positioning method, also called Observed Time Difference of Arrival (OTDOA), is based on the timing measured on downlink signals received by the user equipment from a plurality of eNBs. The user equipment measures the timing of signals received using assistance data received from a positioning server. The measurement results are used to determine the user equipment's location as compared with neighbor eNBs”);
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of Austin combining into the teaching of Jung, for the advantage of enabling the optimization  (Jung: para [0008]);
	neither Austin nor Jung explicitly teach, however, Miyabayashi teach: scanning, if the second WLAN AP list includes at least one WLAN AP, for WLAN APs based on the second WLAN AP list (Miyabayashi: fig 12, step S335, col 9, lines 25-39, Re-Scan for matching AP, lines 45-58);
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of Miyabayashi combining into the teaching of Austin and Jung, for the advantage of increasing the accuracy of the positional limitations of terminals without having to introduce complex mechanism and perform vicinity determination with high accuracy (Miyabayashi: para [0131]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NIZAM U. AHMED
Examiner
Art Unit 2461


/HUY D VU/Supervisory Patent Examiner, Art Unit 2461